Citation Nr: 0800825	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-38 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for a cervical spine 
disorder (a "neck disorder"), to include as secondary to 
service-connected diabetes mellitus.  

4.  Entitlement to service connection for intervertebral disc 
syndrome, to include as secondary to service-connected 
diabetes mellitus.  

5.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1965 to July 1967.  

The veteran's appeal as to the issues listed above arose from 
a July 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah, which 
denied claims of entitlement to service connection for 
hypertension, diabetic retinopathy, a cervical spine 
disorder, and intervertebral disc syndrome, with all 
disabilities to include as secondary to service-connected 
diabetes mellitus, and which denied a claim for an increased 
rating for service-connected diabetes mellitus, evaluated as 
20 percent disabling.

The veteran appears to be filing more claims, though this is 
not clear.  The RO should undertake appropriate action, if 
needed.


FINDINGS OF FACT

1.  The veteran does not have hypertension as the result of 
disease or injury that was present during his active military 
service, or as a result of a service-connected condition.  

2.  The veteran does not have diabetic retinopathy as the 
result of disease or injury that was present during his 
active military service, or as a result of a service-
connected condition.  

3.  The veteran does not have a cervical spine disorder as 
the result of disease or injury that was present during his 
active military service, or as a result of a service-
connected condition.  

4.  The veteran does not have intervertebral disc syndrome as 
the result of disease or injury that was present during his 
active military service, or as a result of a service-
connected condition.  

5.  The veteran's diabetes mellitus is shown to have been 
managed with a restricted diet, and exercise, but he is not 
shown to require insulin.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension as the result of 
disease or injury that was incurred during his active 
military service, or as a result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The veteran does not have diabetic retinopathy as the 
result of disease or injury that was incurred during his 
active military service, or as a result of a service-
connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).  

3.  The veteran does not have a cervical spine disorder as 
the result of disease or injury that was incurred during his 
active military service, or as a result of a service-
connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

4.  The veteran does not have intervertebral disc syndrome as 
the result of disease or injury that was incurred during his 
active military service, or as a result of a service-
connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).  

5.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that service connection is warranted for 
hypertension, diabetic retinopathy, a cervical spine 
disorder, and intervertebral disc syndrome, with all 
disabilities to include as secondary to service-connected 
diabetes mellitus.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  Service connection may be granted on 
the basis of a post-service initial diagnosis of a disease 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  Service connection may 
also be granted for hypertension, and arthritis, when they 
are manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, hypertension, diabetic retinopathy, a 
cervical spine disorder, or intervertebral disc syndrome.  
The veteran's separation examination report, dated in July 
1967, shows that his eyes, "ophthalmoscopic," pupils, 
ocular motility, neck, heart, and spine, were all clinically 
evaluated as normal, and that his distant vision was 20/20 in 
both eyes.  The report indicates that a chest X-ray was 
normal, and that his blood pressure was 118/68.  In an 
accompanying "report of medical history," he denied a 
history of eye trouble, palpitation or pounding heart, and 
recurrent back pain.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1999 and 2005.  
This evidence shows that the veteran received ongoing 
treatment for diabetes mellitus.  

With regard to the claim for hypertension, the VA progress 
notes contain quite a few notations of hypertension, many of 
which are contained in "current problem" lists.  This 
evidence indicates that several medications had been 
prescribed.

A VA examination report, dated in June 2003, shows that the 
veteran reported that "as far as he is concerned, he has 
never had any high blood pressure, although he was treated 
with high blood pressure medication in the form of 
lisinopril, which he was allergic to and developed severe 
cough."  He was further noted to state that, "He is not 
aware of ever having his blood pressure abnormal.  The 
highest it has ever been is 120/70."  The report indicates 
that three blood pressure readings were taken, with results 
of 120/70.  The report contains a diagnosis noting diabetes 
mellitus type 2 with no evidence of any complications, and 
that there is "no evidence to suggest hypertension either on 
today's examination or in his history."  

The report further notes that the physician had a 
conversation over the phone with the veteran.  The report 
states, "Discussed with patient who states he has never had 
hypertension.  This drug was given to him to protect kidney 
from D.M."  

Such facts provide clearly evidence against the hypertension 
claim.

A VA examination report, dated in October 2005, shows that 
the veteran denied a history of hypertension, nephropathy or 
kidney dysfunction.  The veteran was noted to have normal 
creatinines and negative urinalyses for protein from 2000 to 
2005.  The report indicates that his diabetes mellitus was 
first diagnosed in 1999.  

On examination, there was no nephropathy or proteinuria.  
Blood pressure was 110/75 times three.  The diagnoses noted 
that the veteran denied a history of hypertension, had never 
had elevated blood pressures, and that his blood pressures on 
the day of examination were good, that the veteran had been 
on losartan two years for renal protection for his diabetes.  

The examiner concluded, "It is the opinion of the examiner 
that this patient does not have hypertension.  Furthermore, 
even if he had hypertension, in the absence of nephropathy, 
there would be no causal relationship between the 
hypertension and the diabetes."   

Under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the June 2003 and 
October 2005 VA examiners both determined that the veteran 
does not have hypertension.  The examiners both indicated 
that they had reviewed the veteran's C-file.  In each report, 
his relevant medical history was summarized, and it was noted 
that the veteran was being given hypertension medication to 
protect his kidneys from the effects of diabetes.  The VA 
examiners' conclusions appear to be consistent with other 
notations in the VA progress notes, which indicate that a 
hypertension "goal" was set in association with management 
of the veteran's diabetes, and which contain blood pressure 
readings.  See e.g., VA progress notes, dated in March 2002 
(blood pressure reading of 118/74); May 2003 (110/74 and 
118/76); April 2003 (125/82, with a goal of less than 
130/80); February 2004 (goal of 130/80); see also VA 
examination report, dated in June 2001 (blood pressure of 
130/80; no diagnosis of hypertension); report from the 
Colorado Prevention Center (CPC), dated in August 2004 
(stating that the veteran had participated in a study to 
determine the optimal blood pressure for patients with type 2 
diabetes).  

Furthermore, even assuming arguendo that hypertension was 
currently shown, there is no competent evidence relating 
hypertension to the veteran's service or a service-connected 
disability, or to show that hypertension was manifested to a 
compensable degree within one year of the veteran's 
separation from service.  See 38 C.F.R.  §§ 3.303, 3.307, 
3.309, 3.310.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With regard to the claim for diabetic retinopathy, the Board 
first notes that the veteran's claim initially included a 
claim for cataracts, and that in a rating decision dated in 
November 2005, the RO granted service connection for 
bilateral cataracts.

In this case, the claims files include three VA eye 
examination reports, dated in June 2003, December 2004, and 
October 2005, which show that the VA examiners all determined 
that the veteran does not have diabetic retinopathy.  The 
June 2003 VA examiner indicated that the veteran's medical 
records had been reviewed, and that although the veteran had 
been given Irbasartan, this was for renal protection from 
diabetes mellitus.  Similarly, the December 2004 and October 
2005 VA examination reports both contain a "final 
diagnosis" of "no diabetic retinopathy."  

The VA examiners' conclusions appear to be consistent with 
other notations in the VA progress notes, which indicate that 
the veteran does not have diabetic retinopathy.  See e.g., VA 
progress notes, dated in May and August of 2005 (diagnosis of 
type 2 diabetes mellitus without retinopathy, and "no 
retinopathy").  The Board further notes that records from 
Kaiser Permanente (Kaiser), dated between 1999 and 2004, show 
ongoing management of diabetes mellitus, to include a number 
of eye examinations.  These reports note cataracts, 
presbyopia, and astigmatism.  However, these records do not 
show a diagnosis of diabetic retinopathy, providing highly 
probative evidence against this claim.  

In reaching this decision, the Board has considered an "ABCD 
2-V trial patient report card," from the CPC, which notes 
stage one or stage two retinopathy, between March 2001 and 
February 2003.  An attached CPC document indicates that stage 
2 retinopathy is defined by mild to moderate non-
proliferative retinopathy.  However, an associated August 
2004 letter from the CPC indicates that the veteran was not 
seen at CPC for eye treatment, rather, he was there to 
participate in a study to determine the optimal blood 
pressure for patients with type 2 diabetes.  In addition, 
these notations are unaccompanied by supportive findings, and 
there is no evidence to show that they were based on an 
actual eye examination.  They are also more remote in time 
when compared to the previously discussed three VA 
examination reports, and therefore less probative.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The only other evidence for consideration are a small number 
of notations of "retinopathy" in VA progress note "problem 
lists," which are typically found at the top of such 
reports, a notation of diabetes mellitus "complicated by 
retinopathy" in an October 2005 VA examination report, and a 
notation of "rule out diabetic retinopathy" in the Kaiser 
reports.  However, the notation of diabetes mellitus 
"complicated by retinopathy" is in the "past medical 
history" portion of the VA examination report, and the 
physician noted that the veteran's eye evaluation was to be 
carried out by someone else (the accompanying VA eye 
examination did not show retinopathy).  The notation of 
"rule out diabetic retinopathy" is equivocal, and not a 
confirmed diagnosis, by its terms.  None of these notations 
are accompanied by clinical findings which show diabetic 
retinopathy.  

The Board finds that the most probative evidence in this case 
clearly shows that the veteran does not have this disorder at 
this time.  Accordingly, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have diabetic retinopathy, that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  Gilpin.  

With regard to the claims for a cervical spine disorder and 
intervertebral disc syndrome, the veteran's service medical 
records do not show treatment for, or a diagnosis of, a 
cervical spine disorder or intervertebral disc syndrome.  The 
veteran's separation examination report, dated in July 1967, 
shows that his spine was clinically evaluated as normal, 
providing evidence against this claim.  

A VA X-ray report for the cervical spine, dated in November 
2002, contains an impression noting degenerative disc disease 
and degenerative joint disease of the cervical spine.  The VA 
progress notes, and reports from Kaiser, collectively dated 
between 1999 and 2005, show that the veteran was treated on a 
number of occasions for complaints of musculoskeletal 
symptoms that included neck pain.  There are notations that 
he reported a history of a pinched nerve in the neck, and 
assessments of "neck pain" and cervical radiculopathy.    

A chronic condition is not shown during service.  See 38 
C.F.R. § 3.303.  Furthermore, the first evidence of a 
cervical spine condition, or intervertebral disc syndrome, is 
dated in 2002.  This is approximately 34 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent evidence showing that the 
veteran has a cervical spine condition or intervertebral disc 
syndrome that is related to his service, or to a service-
connected condition.  The post-service medical records, 
indicating disorders that began decades after service, 
provides highly probative evidence against these claims.

Finally, the evidence is insufficient to show that arthritis 
of the cervical spine was manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  

In reaching this decision, the Board has considered articles 
that the veteran has submitted, one of which indicates that 
diabetes mellitus may adversely affect the lumbar spine, to 
include acceleration of the rate of disc degeneration.  
However, the veteran is not shown to have a intervertebral 
disc syndrome of the lumbar spine, and in any event, the 
articles are so general in nature and nonspecific to the 
veteran's case, that they do not provide a specific or 
plausible basis for concluding that this veteran's cervical 
spine disorder, or intervertebral disc syndrome, were caused 
or aggravated by his service-connected diabetes.

With regard to medical treatise evidence, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the treatise evidence submitted by the 
appellant is not accompanied by the opinion of any medical 
expert.  The Board concludes that this information is 
insufficient to establish the required medical nexus opinion.   

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  With regard to all claims, the claimed 
conditions are not capable of lay diagnosis, and the Board 
has determined that the veteran's written testimony is 
outweighed by the medical evidence (service and post-service 
medical records, indicating disorders that began many years 
after service, and were not caused or aggravated by a 
service-connected disability), and that this evidence shows 
that service connection is not warranted for the claimed 
conditions.  

The veteran also argues that an increased rating is warranted 
for service-connected diabetes mellitus, currently evaluated 
as 20 percent disabling. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  The Board further notes that service connection 
is currently in effect for erectile dysfunction, and that the 
RO has granted a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  

In August 2001, the RO granted service connection for 
diabetes mellitus, and assigned a 20 percent evaluation.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

In February 2003, a claim for an increased rating was 
received in the form of treatment reports.  See 38 C.F.R. 
§ 3.157 (2007).  In July 2003, the RO denied the claim.  The 
veteran has appealed.  

Under DC 7913, a 20 percent disability evaluation is assigned 
for diabetes mellitus requiring insulin and restricted diet; 
or, an oral hypoglycemic agent and restricted diet.  A 40 
percent rating when the disability requires insulin, a 
restricted diet, and regulation of activities.

The post-service medical evidence, consists of VA and non-VA 
medical reports, dated between 1999 and 2005.  This evidence 
shows that the veteran has received ongoing care for 
management of his diabetes mellitus, which was first 
diagnosed in 1999.  The VA progress notes, and reports from 
Kaiser, indicate that the veteran received counseling on such 
aspects of his diet as carbohydrate counting, eating 
patterns, and keeping a food diary.  This evidence also shows 
that his exercise history was frequently noted and that he 
was encouraged to exercise.  
However, the evidence does not show that the veteran requires 
insulin.  

In this regard, VA examination reports, dated in June 2001, 
June 2003, and October 2005, all show that the veteran has 
not required insulin.  There are also a number of notations 
characterizing the veteran's diabetes mellitus as non-insulin 
dependent, or  which otherwise note that he was on oral 
mediations for his diabetes, such as Metaformin.  See e.g., 
VA progress notes, dated in August and October of 2002; 
February 2005.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's diabetes mellitus 
was manifested by symptomatology that more nearly 
approximates the criteria for an evaluation of 40 percent 
under DC 7913, and that the preponderance of the evidence is 
against a 40 percent evaluation.  




The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in March 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The March 2003 VCAA 
notice was issued prior to the RO's July 2003 rating decision 
that is the basis for this appeal.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. Apr. 5, 2006), aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations 
concerning his claims for hypertension, diabetic retinopathy, 
and the Board has determined that he does not have these 
conditions.  

With regard to the claims for a cervical spine disorder and 
intervertebral disc syndrome, the veteran has not been 
afforded an examination and etiological opinions have not 
been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, there is no record of inservice treatment for 
any relevant symptoms, there are no relevant post-service 
medical treatment records dated prior to 2002 (i.e., for a 
period of over 34 years), and there is no competent evidence 
to show that the veteran's a cervical spine disorder, or 
intervertebral disc syndrome, is related to service or a 
service-connected disorder.  

Given the foregoing, the Board finds that the standards of  
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board concludes, therefore, that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for hypertension is denied.

Service connection for diabetic retinopathy is denied.

Service connection for a cervical spine disorder is denied.

Service connection for intervertebral disc syndrome is 
denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


